Citation Nr: 1403480	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-29 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1966 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

This case was previously before the Board in December 2012 at which time it was remanded for additional development.


FINDING OF FACT

Bilateral hearing loss was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1) (as amended, effective May 30, 2008).  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Here, adequate notice was provided to the Veteran through correspondence in September 2009.  This letter detailed the elements of a service connection claim, described the evidence and information necessary to substantiate the claim, and set forth the respective responsibilities of VA and the Veteran in obtaining such evidence.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

VA satisfied its duty to obtain a medical opinion when required.  In November 2009, VA provided the Veteran with an audiological examination.  The examiner provided an addendum opinion in June 2011.  In December 2012, the Board remanded this case for a new examination to determine the current nature and etiology of any hearing loss.  In January 2013, VA provided the Veteran with another audiological examination.  The Board finds that the most recent VA examination is adequate to decide the issue as the examiner reviewed the claims file, considered the relevant history of the Veteran's hearing loss, examined the Veteran, provided a sufficiently detailed description of the disability, and provided analysis to support an opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).   

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159. 

The Veteran asserts that he is entitled to service connection for bilateral hearing loss as the result of acoustic trauma during service.  The Board notes that the Veteran's VA Form DD-214 shows that his military occupational specialty (MOS) was "pumping/pipeline occups."  The Veteran has consistently and credibly stated that he was exposed to aircraft noise, jet engine noise, high pressure fuel pump noise, and machinery noise.  Noise exposure is thus conceded based upon the facts and circumstances of his service.

Here, an in-service injury and current disabilities are not in question.  The Veteran is competent to assert that he experienced injury such as in-service noise exposure.  As such, and because the Board finds no reason to question the veracity of the Veteran's assertions in this regard, the Board accepts his assertions of significant in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154.  Additionally, audiometric testing reflected in a January 2013 VA audiological examination confirms that he has bilateral hearing loss to an extent recognized as a disability for VA purposes.  Thus, the first and second elements of service connection have been met.  

The Veteran's service treatment records (STRs) are negative for complaints regarding or treatment for any hearing loss.  On audiometric testing conducted in conjunction with the Veteran's June 1966 enlistment examination, the pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
0
0
0
-
5

At a July 1970 separation examination, the Veteran's hearing was "15/15" bilaterally on whispered voice hearing test, and no abnormalities were noted.  No audiometric testing was conducted during the Veteran's separation examination.

Post-service audiometric results include records from the Veteran's employment with the Minneapolis Star Tribune.  The earliest post-service audiometric testing was conducted in May 1981 and revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
25
LEFT
5
5
10
45
55

A VA audiological examination was conducted in November 2009.  The examiner noted that she reviewed the claims file.  Audiometric testing performed at that time revealed the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
20
35
LEFT
15
10
20
50
45

Speech discrimination tests revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  The audiologist opined:
	
It is less than likely this veteran[']s hearing loss and tinnitus are the result of his military service.  Although he was no doubt exposed to hazardous noise during his military service, he was also a truck driver for 31 years.  He has an asymmetrical hearing loss with the left ear worse than the right.  This would be more typical of noise exposure from driving a truck and hunting.  Noise exposure on the flight deck and to pumps and purifiers would be expected to cause a more symmetrical hearing loss pattern.

In June 2011, the examiner provided an addendum opinion.  She noted that the Veteran's May 1981 audiogram showed moderate high frequency hearing loss in the left ear and thresholds within normal limits for VA purposes in the right ear.  She stated that "[h]e was out of the service for 11 years before the baseline audiogram by his employer so there is no clear relationship between military service and hearing loss."  She then stated that she could not resolve this issue without resorting to speculation.

As noted above, in December 2012, the Board remanded this issue for additional development.  At that time, the Board found that an additional VA examination was required because the November 2009 and June 2011 VA audiological opinions were inconsistent.

Pursuant to the December 2012 Board remand, the Veteran was afforded an additional VA audiological examination in January 2013.  Audiometric testing revealed the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
35
50
LEFT
15
5
15
60
70

Speech discrimination tests revealed speech recognition ability of 100 percent in the right ear and 94 percent in the left ear.  

The examiner reviewed the Veteran's claims file and noted that his 1981 audiogram was conducted after he had been employed as a truck driver for nine years.  The examiner opined that it is likely as not that the Veteran had normal hearing at the time of discharge for both ears.  Her explanation was that the Veteran's "normal hearing for the right ear would be consistent with the noise exposure from truck driving exposing the left ear to noise to a greater degree."

The January 2013 examiner reviewed the November 2009 VA examination report.  She found that the Veteran's left ear showed more hearing loss, likely because that side was exposed to more road and wind noise.  She found no continuity of hearing loss other than that between 1981 and 2004.  She noted that as the Veteran was employed as a truck driver for nine years prior to his first post-service audiogram, "it is likely as not he had hearing changes during [those] nine years which is consistent with driving and road noise."  She further explained that the Veteran was in a hearing conservation program at his civilian job so it can be assumed that he was exposed to 85 dB or greater noise exposure.  The examiner concluded:

It is less than likely as not the veteran's current hearing loss is caused by, a result of, or aggravated by his active military service.  Given the job description of his service occupation, if he had hearing loss related to this it would be bilateral in nature, not asymmetric.  As his hearing for the right ear was normal 11 years after discharge, likely due to less noise exposure for that ear from his civilian job, it is likely as not hearing for both ears was normal during his period of service.

The January 2013 examiner cited scientific evidence in support of her conclusion.  She wrote that the Institute of Medicine (2005) concluded that noise induced hearing loss occurs immediately and does not have a delayed-onset weeks, months, or years after the exposure event.  She also asserted that hearing loss due to noise exposure does not progress after the individual is removed from the noise source.  Furthermore, she noted that the Veteran's hearing loss had increased in severity since the November 2009 VA examination, which would be consistent with presbycusis (hearing loss related to the natural aging process). 

The Board notes that the Veteran has contended on his own behalf that his bilateral hearing loss is related to his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to."  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's bilateral hearing loss and any instance of his military service, to include his exposure to noise, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, while the Veteran is competent to describe his in-service noise exposure and his current problems regarding difficulty hearing, he cannot, as a layperson, provide competent medical evidence establishing a connection between his current hearing loss and his in-service noise exposure.

The Board has first considered whether service connection is warranted for bilateral sensorineural hearing loss on a presumptive basis.  However, the record fails to show that the Veteran manifested such to a degree of 10 percent within the one year following his active duty service discharge in August 1970.  As such, presumptive service connection is not warranted for bilateral sensorineural hearing loss.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The evidence of record fails to establish-by competent, credible, and persuasive evidence-that the Veteran's bilateral hearing loss is etiologically related to service.  The Board notes that the only competent medical evidence of record is against the Veteran's claim for service connection.  In this regard, the November 2009 and January 2013 examiners concluded that the Veteran's hearing loss was not related to in-service noise exposure.  The Board notes that the November 2009 examiner stated in a June 2011 addendum opinion that she could not make a nexus determination without resorting to speculation.  As the November 2009 and June 2011 opinions are inconsistent, the Board affords them limited probative weight.  The Board finds the January 2013 opinion to be the most probative evidence of record as to the issue of nexus because the examiner provided a rationale in the report, including citing relevant findings from the Veteran's service records and his reported history.  

Absent competent and reliable lay or medical evidence relating hearing loss to service, and in consideration of the VA opinions discussed above, the Board concludes that the claim of entitlement to service connection for bilateral hearing loss must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102. 


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


